Examiner’s Comments
1.	This office action is in response to the application received on 7/15/2021.
	Claims 1-15 and 20 are pending and have been examined on the merits.

Election/Restrictions
2.	Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2021.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
 This application is in condition for allowance except for the presence of claims 16-19 directed to an invention non-elected without traverse.  Accordingly, claims 16-19 been cancelled.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and 20, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious and (e) a timer circuit operatively coupled to the motor and the firing actuator, wherein the timer circuit is configured to activate a timer in response to the firing actuation, wherein the timer is configured to run for a second predetermined time period, wherein the timer circuit is configured to ensure deactivation of the motor upon expiration of the second predetermined time period.
The prior art of record (US 20180360454) disclosed timer circuit configured to measure a elapse time but does not disclose a timer circuit configured to run for a second predetermined time period, wherein the timer circuit is configured to ensure deactivation of the motor upon expiration of the second predetermined time period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
.
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731        
                                                                                                                                                                                                8/24/2021